                 UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF NEW YORK


IN RE NAMENDA DIRECT PURCHASER     No.: 1:15-CV-07488-CM-RWL
ANTITRUST LITIGATION




MEMORANDUM OF LAW IN SUPPORT OF DIRECT PURCHASER PLAINTIFFS’
  MOTION TO ENFORCE FOREST’S ELECTION AGAINST RELYING ON ITS
 SUBJECTIVE BELIEFS AND TO PRECLUDE AN ELEVENTH-HOUR CHANGE
                                                 TABLE OF CONTENTS

I.     INTRODUCTION .................................................................................................................. 1

II.    SUMMARY OF ARGUMENT .............................................................................................. 1

III.     FACTUAL BACKGROUND .............................................................................................. 4

          A.         Forest Elected to Forego Assertion of Its Subjective Beliefs in Response to a
                     Court Order Requiring the Election. ...................................................................... 4

          B.         Consistent with Its Election, Forest Refused to Disclose Its Subjective Beliefs on
                     Various Issues Throughout the Fact Discovery Period. ......................................... 5

                     1.        Deposition Testimony ................................................................................. 5

                     2.        Interrogatories ........................................................................................... 10

                     3.        Document Requests .................................................................................. 11

          C.         Forest’s Post-Discovery Gamesmanship .............................................................. 12

IV.      ARGUMENT ..................................................................................................................... 14

          A.         Forest Cannot Offer “Subjective Belief” Evidence that Is Contrary to Its Election
                     or that Was Withheld During Discovery ............................................................... 14

                     1.        The Court-Ordered Disclosure Binds Forest ............................................ 14

                     2.        Forest Cannot Withhold Evidence as Privileged During Discovery But
                               Then Introduce the Withheld Evidence at Trial ........................................ 15

          B.         Plaintiffs Would Suffer Undue Prejudice by an Eleventh-Hour Waiver............... 18

V.     CONCLUSION ..................................................................................................................... 19




                                                                     i
                                              TABLE OF AUTHORITIES

Cases                                                                                                                       Page(s)

Fed. Trade Comm’n v. Actavis, Inc.,
  No. 1:09-CV-955-TWT (N.D. Ga. Feb. 26, 2019) (ECF No. 855) .......................................... 17

Ginns v. Towle,
  361 F.2d 798 (2d Cir. 1966)................................................................................................ 15, 16

Guglielmo v. Kopald,
  No. 05-cv-7887 (CLB), 2007 U.S. Dist. LEXIS 46558 (S.D.N.Y. June 26, 2007) .................. 16

In re Lidoderm Antitrust Litig.,
   No. 14-md-02521-WHO, 2016 U.S. Dist. LEXIS 105619 (N.D. Cal. Aug. 9, 2016) ........... 4,16

In re Lidoderm Antitrust Litig.,
   No. 14-md-02521-WHO (N.D. Cal. July 17, 2017) (ECF No. 795) ........................................ 15

In re Namenda Direct Purchaser Antitrust Litig.,
   No. 15-cv-7488, 2017 U.S. Dist. LEXIS 76675 (S.D.N.Y. May 19, 2017) ............................. 16

Regeneron Pharm., Inc. v. Merus B.V.,
  144 F. Supp. 3d 530 (S.D.N.Y. 2015)................................................................................. 16, 19

Union Pac. R. Co. v. Colony Nat’l Ins. Co.,
  No. 8:13CV84, 2016 U.S. Dist. LEXIS 122701 (D. Neb. Sept. 9, 2016) ................................ 17

United States v. 4003-4005 5th Ave.,
  55 F.3d 78 (2d Cir. 1995).......................................................................................................... 16

UnitedHealth Grp. Inc. v. Columbia Cas. Co.,
  47 F. Supp. 3d 863 (D. Minn. 2014) ......................................................................................... 17




                                                                   ii
       Direct Purchaser Plaintiffs (“Plaintiffs”) respectfully bring this motion to estop Forest

Laboratories, Inc. (“Forest”) from conducting “trial by ambush” by introducing its subjective

beliefs on various topics after (1) electing, pursuant to a court order, to disavow reliance upon

them; and then (2) withholding discovery on them based on the invocation of privilege.

I.     INTRODUCTION

       In this antitrust case, Plaintiffs allege that Forest improperly settled a patent infringement

case involving United States Patent No. 5,061,703 (the “‘703 Patent”) by paying a would-be

competitor, Mylan Pharmaceuticals Inc. (“Mylan”), to delay marketing its generic version of the

drug product Namenda IR (“Namenda”). Throughout discovery, Plaintiffs sought evidence of

Forest’s subjective beliefs on various topics, including its beliefs about the merits of the ‘703

Patent litigation and whether the agreed-upon date for Mylan’s entry reflected Forest’s subjective

views of those merits. Following extensive motion practice, this Court ordered Forest to elect

whether it would (1) rely upon its subjective beliefs and thereby waive privilege, or, in the

alternative (2) forego reliance on its subjective beliefs and thereby maintain privilege. Forest

elected the latter. Thereafter, Forest repeatedly asserted privilege to block discovery into its

subjective beliefs that were informed by attorney communications or work product. Plaintiffs now

wish to prevent an ambush at trial when Forest reverses course and tries — as it has indicated it

will — to offer witness testimony on the very same subjective beliefs that it elected not to rely

upon and then withheld from discovery on the basis of privilege.

II.    SUMMARY OF ARGUMENT

       For two reasons, this Court should preclude Forest from offering evidence of its subjective

beliefs, particularly those relating to the patent litigation merits and whether Mylan’s agreed entry

date reflected Forest’s subjective views of those merits.

       First, in response to the Court’s order requiring an election, Forest declined “to waive any
attorney-client privilege or attorney work product protections” and therefore stated that it “does

not intend to affirmatively rely on its subjective beliefs to rebut any argument that . . . its position

in the patent case was weak.” Ex. 1,1 Forest’s Disclosure Pursuant to the May 19, 2017

Memorandum and Order (hereinafter “Disclosure”) at 2, 5. In its election, Forest identified just

three topics,2 all unrelated to the strength or weakness of its patent, for which it would rely on

“subjective beliefs,” and represented in a subsequent email that it “will not rely on any subjective

beliefs beyond those outlined in its [election].” ECF No. 281-2 (June 22, 2017) at 3 (pagination in

ECF). And in later briefing, Forest again reminded the Court that it was “committing to rely on

subjective beliefs for only three narrow topics.” ECF No. 282 (June 22, 2017) at 3. Forest should

be held to its election and representations, which Plaintiffs relied upon in readying this case for

trial.

         Second, following its election, and in compliance therewith, Forest refused to allow

discovery into its subjective beliefs concerning the merits of its patent litigation or the basis for

the agreed-upon dates for generic entry in its settlement agreements with the various generic

manufacturers. For example, Forest’s attorneys instructed Forest’s former chief patent counsel not

to disclose his “assessment of the strengths of the arguments that Mylan was making in the



1
  References to exhibits herein are to the exhibits to the Declaration of Dan Litvin accompanying
this memorandum.
2
  These were Forest’s contentions that (1) its Lexapro agreement with Mylan was not “motivated
by illegitimate or anti-competitive justifications”; (2) that Forest’s “conduct with respect to the
Namenda patent litigations was [nothing] but routine behavior under the Hatch-Waxman regime”;
and (3) “that the Namenda IR patent litigation settlement agreements provided the generic
competitors [no] consideration beyond the express terms of each of the final agreements, including,
inter alia, licensed early entry for generic ANDA product and, for certain settled defendants,
avoided litigation expense payments.” Ex. 1, Disclosure at 4-5. Forest emphasized that its
subjective evidence would not implicate the patent litigation. See Ex. 1, Disclosure at 4 (Forest
would elicit evidence of its agreements’ “independence from the then-pending patent litigations
and respective settlement agreements”).

                                                   2
Namenda patent litigation.” Ex. 2, Ryan (Sept. 7, 2017) Dep. at 37:8-16. Indeed, after refusing to

answer a battery of similar questions, he testified that he did not have any “non-privileged

information” about “Forest’s view as to the strengths of the ‘703 patent” or “Forest’s beliefs of the

merits of the Namenda patent litigation.” Id. at 43:1-12. Forest likewise instructed the corporate

representative for its partner, Merz, not to disclose what Forest told it about the patent litigation’s

merits (see Ex. 3, Jochum (August 30, 2017) Dep. – see infra), and prevented Plaintiffs from

exploring and testing Forest’s self-serving assertion that it would not have agreed to earlier generic

entry. For instance, Forest admitted that attorney advice informed its “position with respect to the

launch date that they would agree to” (Ex. 4, Agovino (Sept. 12, 2017) Dep. – see infra), yet

Forest’s counsel refused to let the witness disclose what that advice was. After having blocked all

inquiry into these topics during discovery, Forest should not be allowed to ambush Plaintiffs with

them at trial.

        As this Court previously ruled, Forest’s assertion of subjective beliefs informed by attorney

advice would require it to produce otherwise-privileged documents and testimony relating to those

beliefs. ECF No. 249 (May 19, 2017) at 14-15 (“[I]t is Forest’s burden to establish that it has not

waived privilege . . . Forest will have to back up with argument and evidence any contention as to

why the ‘subjective beliefs’ on which it plans to rely do not, in fact, implicate privileged

communications based on the guidelines applied in Lidoderm and similar cases.”). Forest has

withheld roughly 15,000 responsive documents on the basis of privilege, and has refused to fully

answer interrogatories and deposition questions relating to its subjective beliefs. Forest should not

be permitted to derail this litigation by disavowing and revising its election long after discovery

has closed and the case is nearing trial. A Forest about-face, if permitted, would require Plaintiffs

to seek a new round of document production (likely including extensive in camera document



                                                  3
review), interrogatory responses, and depositions.

       Plaintiffs wrote to Forest seeking assurances – through a stipulation – that Forest would (1)

abide by its court-ordered election; and (2) adhere to its discovery decisions by not seeking to

introduce evidence at trial that had been withheld during the fact discovery period. Ex. 5, March

11, 2019 Ltr. and Stipulation. Forest declined Plaintiffs’ request that Forest honor its prior

commitments to the Court.

III.   FACTUAL BACKGROUND

       A.      Forest Elected to Forego Assertion of Its Subjective Beliefs in Response to a
               Court Order Requiring the Election.

       On April 12, 2017, Plaintiffs filed a motion to compel the production of documents based,

in part, on an assertion of an “at issue” privilege waiver. ECF No. 197 (April 12, 2017). In

response, Forest argued that it had not yet waived privilege and impliedly invited the Court to

follow In re Lidoderm Antitrust Litig. by ordering it to elect those “subjective beliefs” on which it

would rely:

       Plaintiffs’ reliance on Lidoderm here is misplaced, as that decision set forth a
       framework for analysis that Plaintiffs seem to want this Court to skip. Indeed, far
       from issuing a blanket order on waiver, in Lidoderm . . . the court actually ordered
       defendants to expressly identify a specific list of all “subjective beliefs that they
       intend[ed] to introduce or rely on at trial” related to the underlying patent settlement
       agreements.

ECF No. 232 (May 3, 2017) at 15 (citing In re Lidoderm Antitrust Litig., No. 14-md-02521-WHO,

2016 U.S. Dist. LEXIS 105619, at *38 (N.D. Cal. Aug. 9, 2016)). On May 19, 2017, the Court

accepted Forest’s invitation and ordered Forest to “disclose any subjective beliefs it will rely on in

its defense of this action within two weeks[.]” ECF No. 249 at 14.

       On June 2, 2017, Forest submitted its Disclosure identifying three “subjective beliefs” on

which it intended to rely: (A) “business justifications for the Mylan and Orchid business

agreements”; (B) “general experience with ANDAs, generic manufacturers, and patent

                                                  4
litigations”; and (C) “terms of the agreed upon Namenda IR patent litigation settlements.” Ex. 1,

Disclosure at 4-5. Forest also identified four “subjective beliefs” upon which it would not rely:

       . . . . Forest does not intend to affirmatively rely on its subjective beliefs to rebut
       any argument that (1) its position in the patent case was weak, (2) any alleged
       payment to the generic competitors was “large,” (3) Forest acted in “good faith,”
       and (4) the settlement agreements were not “bona fide” and not “for fair value.”
       Instead, to the extent necessary, Forest intends to rely on objective evidence to rebut
       (1) – (4) . . .

Id. at 5-6 (emphasis added).

       In a subsequent email exchange, Forest reaffirmed that it would “not rely on any subjective

beliefs beyond those outlined in its Disclosure”:

       Forest will rely on objective evidence that does not waive any privilege or
       protection to support its position on certain affirmative defenses and will not rely
       on any subjective beliefs beyond those outlined in its Disclosure. Forest believes
       this approach is in line with Second Circuit case law and Judge Francis’s order.

ECF No. 281-2 (June 22, 2017) at 3 (emphasis added); see also ECF No. 282 (June 22, 2017) at

4. Forest then reiterated to the Court that it was “committing” to rely on its “subjective beliefs for

only three narrow topics,” listed above, and that “as set forth in its Disclosure, Forest does not

intend to rely on subjective beliefs that were informed by attorney-client communications.” ECF

No. 282 (June 22, 2017) at 3, 9.

       B.      Consistent with Its Election, Forest Refused to Disclose Its Subjective Beliefs on
               Various Issues Throughout the Fact Discovery Period.

       Throughout discovery, Forest relied explicitly on its Disclosure to refuse to produce

evidence concerning its subjective beliefs of the merits of its patent cases.

               1.      Deposition Testimony

       Forest instructed not only its own witnesses, but also the witness of its German partner

Merz Pharma GmbH & Co. KGaA (“Merz”), to refrain from divulging Forest’s subjective beliefs

about the merits of the patent or patent litigation.


                                                    5
                       (a)     Forest Rule 30(b)(6) Witness Charles Ryan

       Charles Ryan testified as a corporate representative for Forest under Rule 30(b)(6) on

September 7, 2017, one week before the close of fact discovery. Ex. 2, Ryan (Sept. 7, 2017) Dep.

at 9:12-10:22. During the Namenda patent litigation (between 2008 and 2010), Dr. Ryan was Chief

Intellectual Property Counsel at Forest, was “responsible for assessing the merits” of the generics’

patent defenses, and did in fact “reach . . . conclusion[s] about the merits” of those defenses. Id. at

20:11-21:17, 31:1-9. However, consistent with Forest’s election not to assert certain subjective

beliefs informed by attorney advice, counsel instructed Dr. Ryan not to disclose his conclusions

about the merits of those defenses. Id. at 32:10-18.

       Defense counsel then blocked Dr. Ryan from disclosing his assessment of the strengths of

Mylan’s arguments in the patent litigation:

       Q.      What was your assessment of the strengths of the arguments that Mylan was
               making in the Namenda patent litigation?

       MR. JOHNSON:            And I’ll instruct you not to answer that question, Dr. Ryan,
                               on grounds of privilege and work product.

       Q.      Are you going to follow your counsel’s instruction?

       A.      Yes.

Id. at 37:8-16. Defense counsel also instructed Dr. Ryan not to answer the following questions:

       Q.      At the time of the Mylan settlement, what did you believe was Forest’s
               overall likelihood of success in the case of Mylan relating to the ‘703
               patent? (Id. at 38:16-39:1)

       Q.      At the time of settlement of the Namenda patent litigation, did you believe
               that there were any weaknesses in Mylan’s invalidity defense? (Id. at 39:2-
               23)

       Q.      At the time of the Mylan settlement, did you believe there were any
               weaknesses in Mylan’s non-infringement defense? (Id. at 39:24-40:9)




                                                  6
       Q.      At the time of the Mylan settlement, what did you believe was Forest’s
               likelihood of success as to Mylan’s argument with respect to the patent term
               extension? (Id. at 40:10-25)

       Q.      How strong did you believe the ‘703 patent was in terms of its ability to
               exclude potential competitors from marketing generic Namenda products?
               (Id. at 41:1-12)

       Q.      Were beliefs about the strength of the ‘703 patent one of the factors that
               Forest considered when deciding to settle the Namenda patent litigation?
               (Id. at 41:13-23)

       Q.      And were beliefs of the strength of the ‘703 patent one of the factors Forest
               considered when negotiating the terms of the settlement of the Namenda
               patent litigation? (Id. at 41:24-42:10)

       Q.      In your view, does the final settlement agreement between Forest and Mylan
               in any way reflect Forest’s assessment of patent merits of the Namenda
               patent litigation? (Id. at 42:11-25)

       Dr. Ryan ultimately testified (again, as Forest’s corporate representative) that Forest has

no non-privileged information concerning the patent merits:

       Q.      Do you have any non-privileged information about Forest’s view as to the
               strengths of the ‘703 patent?

       MR. JOHNSON:            Non-privileged information regarding the strength of the
                               patent, you can answer.

       A.      That’s not privileged? I think I probably have to answer no.

       Q.      Do you have any non-privileged information about Forest’s beliefs of the
               merits of the Namenda patent litigation?

       A.      No.

Id. at 43:1-12. Clearly, Forest blocked Plaintiffs from learning any information concerning Forest’s

subjective beliefs about the merits of the patent litigation and the strength of its patent, as well as

the bases for those beliefs.

                       (b)     Merz Rule 30(b)(6) Witness Patrick Jochum

       On August 30, 2017, Patrick Jochum testified as a corporate representative for Merz. Ex.

                                                  7
3, Jochum (Aug. 30, 2017) Dep. at 7:24-8:8; 12:15-25. Not only Merz’s counsel Mr. Cerrito but

also Forest’s counsel Mr. Johnson instructed Mr. Jochum not to answer questions relating to

Forest’s subjective beliefs about the likelihood of success and merits of the patent litigation:

         Q.    What did Forest tell Merz regarding its beliefs about the likelihood of
               success in the Namenda IR patent litigation?

         MR. CERRITO:          Same instruction [not to answer based on attorney-client
                               privilege, attorney work product, joint defense privilege.]

         Q.    Are you following that instruction?

         MR. JOHNSON:          Same here as well.

         A.    I am following this instruction.

         Q.    What did Forest tell Merz regarding its beliefs about the merits of the
               Namenda IR patent litigation?

         MR. CERRITO:          Same instruction.

         MR. JOHNSON:          Same instruction.

         A.    I’m following this instruction.

Id. at 140:11-141:23.

         At the same deposition, Merz’s counsel queried Plaintiffs’ counsel whether he was

“purposely going for the [privilege] instruction.” Plaintiffs’ counsel explained that the questions

directed at Forest’s and Merz’s subjective beliefs were being used to draw instructions and thereby

ensure that Plaintiffs were not going to be ambushed with subjective beliefs for the first time at

trial:

         Q.    What did Merz tell Forest regarding its assessment of the merits of the ‘703
               patent?

         MR. CERRITO:          I don’t know if you’re purposely going for the instruction,
                               but if you are, then I’ll give it, which is –

         MR. CHORUSH:          I am. I just want to make sure we’re not going to hear that

                                                   8
                                 at trial for the first time.

          MR. CERRITO:           I appreciate that, and thank you. So I’m going to instruct
                                 the witness not to answer. He’s just trying to make sure that
                                 --

          A.     I understand.

          MR. CERRITO:           -- that -- so I instruct the witness not to answer based on
                                 attorney-client privilege, attorney work product, joint
                                 defense privilege.

          MR. JOHNSON:           Same instruction here.

          Q.     Are you following your counsel’s instructions?

          A.     I am following my counsel’s instructions, yes.

Id. at 143:18-144:19 (emphasis added).

                        (c)      Forest In-House Patent Attorney Eric Agovino

          At his September 12, 2017 deposition, Forest’s in-house patent counsel Eric Agovino was

blocked by defense counsel from providing Forest’s subjective reasons for the identical licensed

entry date in the settlement agreements between Forest and the generics concerning the ‘703

Patent:

          Q.     Now, Mr. Agovino, how did it come about that all of the settlement agreements
                 with the generic companies that were first filers had the same three month prior to
                 patent expiration launch date?

          A.     That’s all Forest would agree to.

          Q.     Why would Forest only agree to that date?

          MR. TOTO:     I caution you not to reveal the substance of any privileged communications
                        or privileged legal analysis, which may mean you can’t answer the question.
                        But I defer to you.

          Q      Well, let me withdraw that question because I’m not trying to be tricky. I just want
                 to know if you’re going to assert privilege objections. Was Forest’s position with
                 respect to the launch date that they would agree to informed by its counsel?

          MR. TOTO:     So that is a yes or no question.

                                                     9
       A.      Yes.

       Q.      And what was the advice or position conveyed by Forest’s counsel?

       MR. TOTO:       I’ll object and instruct you not to answer.

       Q.      Are you going to follow your attorney’s instructions?

       A.      Yes.

Ex. 4, Agovino (Sept. 12, 2017) Dep. at 75:10 - 77:4. Forest’s reasons for the agreed launch date

in each agreement with the generic manufacturers were thus kept from Plaintiffs, consistent with

Forest’s election not to assert certain subjective beliefs informed by attorney advice.

                       (d)     Forest’s Lead Settlement Negotiator

       On September 7, 2017, Plaintiffs asked David Solomon, Forest’s head of business

development, and the decision-maker on the Mylan patent settlement and Lexapro side-deal,

“[w]hat did [D]r. Ryan tell you that led you to conclude that the generics had a very weak case

[p]ost Markman?” Ex. 6, Solomon (Sept. 7, 2017) Dep. at 286:1-14. Defense counsel objected and

instructed the witness not to answer on the basis of privilege. Id.

               2.      Interrogatories

       On May 12, 2017 – during the pendency of the motion to compel briefing that culminated

in the Disclosure – Plaintiffs served their first three interrogatories. Ex. 7, Plaintiffs’ Amended

First Set of Interrogatories. The three interrogatories sought, respectively, (1) Forest’s contentions

relating to patent infringement, (2) Forest’s contentions relating to patent validity, and (3) “any

facts or law” on which Forest “will rely” relating to any contention that “Mylan’s Defenses were

not meritorious or were unlikely to succeed or that Mylan was not going to or was unlikely to

prevail in the Namenda Patent Litigation absent a settlement.” Id. at 6-7.

       On June 12, 2017, after having made its election via its June 2017 Disclosure, Forest

responded to these three interrogatories. Each response included the following language, citing

                                                 10
the Disclosure and disavowing that it would assert its subjective beliefs:

       Forest objects to this Interrogatory to the extent that it seeks irrelevant
       information, particularly in light of Forest’s June 2, 2017 Disclosures that it does
       not intend to affirmatively rely on Forest’s subjective beliefs to rebut any
       argument that its position in the patent case was weak. . . . Forest further objects
       to this Interrogatory to the extent that it seeks information or discovery of Privileged
       Information. Forest’s subjective beliefs regarding the underlying patent litigation
       are privileged and nothing contained in these responses is intended to be, or in any
       way constitutes, a waiver of any such applicable privilege, immunity, or doctrine.

Ex. 8, Forest’s Response to Plaintiffs’ Amended First Set of Interrogatories at 10-11, 12-13, 14-

15 (emphasis added). On the final day in the discovery period (September 15, 2017), Forest

submitted its second supplemental responses to these interrogatories and repeated the objections

set forth above. Ex. 9, Forest’s Second Supplemental Response to Plaintiffs’ First Set of

Interrogatories at 10, 12.

               3.      Document Requests

       Plaintiffs also sought documents reflecting Forest’s subjective beliefs about the merits of

the ‘703 Patent. For example, Plaintiffs’ request for production (“RFP”) no. 43 sought:

       All documents, regardless of date, concerning the validity, enforceability,
       infringement, claim interpretation, and strengths or weaknesses of the Patents,
       including, but not limited to: (a) documents concerning any investigation done by
       or for any of the Defendants concerning the Patents and (b) legal opinions and
       analyses concerning the Patents.

ECF 203-1 (Apr. 18, 2017) at 23. In response, Forest “object[ed] to this Request to the extent that

it calls for production of documents protected from disclosure by the attorney-client privilege,

work product doctrine, joint defense privilege or agreement, or other privilege or protection.” ECF

203-2 (Apr. 18, 2017) at 65. Following a letter from Plaintiffs identifying deficiencies in Forest’s

objections and responses to Plaintiffs’ RFPs (ECF 203-3 (Apr. 18, 2017)), Forest explained that it

planned to “maintain[] all applicable privileges” (ECF 203-5 (Apr. 18, 2017) at 1). Further, with

regard to the documents responsive to Plaintiffs’ RFPs pertaining to patents, Forest only “agree[d]


                                                 11
to produce non-privileged documents.” ECF 203-5 (Apr. 18, 2017) at 4; id. (“Forest is not making

an issue of any patents, and rejects any argument of a waiver of any applicable privileges . . . while

at the same time confirming on the meet and confer that the patent documents are only relevant to

DPPs’ causation burden. Indeed, it is for this limited purpose of responding to DPPs that Forest is

willing to produce non-privileged, responsive documents to the patent requests outlined by

DPPs.”).

       Forest has maintained its privilege objections and has not produced otherwise privileged

information about the patent merits. Forest’s privilege log lists roughly 15,000 documents3 of

which close to 6,000 entries potentially relate to its subjective beliefs about patent merits and/or

generic launch dates. Ex. 10, Excerpts from Forest’s September 22, 2017 privilege log.

       C.      Forest’s Post-Discovery Gamesmanship

       After the close of fact discovery, on September 25, 2017, the Court ordered Forest to

produce five documents that had been “withheld on the basis of privilege,” finding that “these

documents appear to link the Namenda settlements with the side agreements with Mylan and

Orchid.” ECF No. 394 at 1. In a post-discovery deposition of Dr. Ryan concerning the newly-

produced documents, Forest renewed its position that it was not waiving any privilege:

       As Forest has stated throughout this litigation, and in particular in our May 19th,
       2017 [sic] disclosures, Forest does not intend to waive the attorney-client privilege
       in this matter.

Ex. 11, Ryan (Nov. 7, 2017) Dep. at 334:13-16.4 Nevertheless, Dr. Ryan – the very same witness


3
  Due to the voluminous nature of Defendants’ full privilege log, it has not been included as an
exhibit, but it can be provided at the Court’s request.
4
  Forest made a similar proclamation at the outset of the second deposition of David Solomon,
Forest’s head of business development: “Before you get started, Mr. Litvin, I wanted to say, as I
did in Charles Ryan’s most recent deposition, Forest maintains its position that it does not intend
to waive any attorney-client privilege or work product production [sic].” Ex. 12, Solomon (Nov.
15, 2017) Dep. at 379:10-15.

                                                 12
who had previously refused to answer questions (at the instruction of defense counsel) about the

patent merits during the discovery period (see supra at 5-6) – gratuitously injected Forest’s belief

that the Namenda patent case was “strong” and that, consequently, Forest would not have agreed

to license any generic to enter the market earlier than three (3) months before patent expiry:

       Q.      But you are testifying here today that modifying the Lexapro authorized
               generic deal was not a component of the current settlement offer Forest was
               proposing to Mylan as of February 11, 2010?

       MR. TOTO: Objection, argumentative. You may answer.

       A.      So let me restate my testimony, because I think you're mischaracterizing it.
               So we were in -- so maybe I should back up. So we had a very strong case.
               We were prepared to go to trial. We weren't going to give more than three
               months to anyone, including Mylan. So if Mylan wanted to go to trial, we
               could do that. . . .

Id. at 367:1-17 (emphasis added). After Plaintiffs’ counsel asserted that this testimony would

constitute a waiver and sought to strike the testimony as nonresponsive (id. at 370:12-13 and

370:20-371:22), Forest’s counsel responded: “This is not a waiver. This is not putting anything at

issue. This is simply him answering your questions about this document.” Id. at 371:3-15.

       But, the testimony was clearly gratuitous and not responsive to the pending question. The

question pertained to the connection between the settlement agreement and modification of the

Lexapro authorized generic deal between Forest and Mylan as clearly articulated in the deposition

exhibit, not Forest’s subjective views of the patent or patent litigation. This testimony was an

intentional effort to inject Forest’s purported subjective patent beliefs into the case despite its

contrary election, while still not providing all withheld documents on this same subject matter to

Plaintiffs so as to prevent a full and fair cross examination.

       Forest again engaged in post-discovery gamesmanship in another post-discovery

deposition concerning the newly produced documents (this time of Mr. Solomon) by having



                                                 13
Forest’s own attorneys elicit from Mr. Solomon, after Plaintiffs’ examination had concluded,

Forest’s subjective views on the patent merits under questions from its own attorneys:

       Q.    Switching topics to the patent settlement with Mylan, would a settlement
       with Mylan that had a launch in 2012 have been acceptable to Forest?

       A.     We wouldn’t have considered that at all . . . We had settled at that point with
       over a dozen generics for no more than three months, some of them for no time at
       all. We had, we felt, a very strong case . . .

Ex. 12, Solomon (Nov. 15, 2017) Dep. at 421:12-25 (emphasis added). At no time following these

depositions did Forest offer to (1) produce otherwise-privileged documents necessary to cross

examine these witnesses on the veracity of their assertions; (2) withdraw their privilege objections

and fully answer Plaintiffs’ interrogatories; or (3) provide Plaintiffs any opportunity to re-depose

witnesses to obtain answers to questions Forest’s counsel had previously instructed witnesses not

to answer.

       Following these depositions, Forest sought to rely on Mr. Ryan’s subjective belief

testimony in support of its motion for summary judgment. See ECF No. 665 (Dec. 6, 2017) at 39

(quoting deposition testimony that the reason that Forest was not “going to give more than three

months to anyone, including Mylan,” was because “we had a very strong case.”). Plaintiffs urged

the Court to “disregard” this evidence in light of Forest’s election not to assert such subjective

beliefs and its maintenance of privilege during discovery to block inquiry into Forest’s subjective

beliefs. ECF No. 657 (Dec. 11, 2017) at 50-51, n.14.

IV.    ARGUMENT

       A.      Forest Cannot Offer “Subjective Belief” Evidence that Is Contrary to Its Election
               or that Was Withheld During Discovery

               1.      The Court-Ordered Disclosure Binds Forest

       The Court’s May 19, 2017 Order that Forest elect which “subjective beliefs” it would rely

upon (ECF No. 249) was mandatory, not permissive; and Forest’s Disclosure is binding, not

                                                14
revocable. First, it was Forest that suggested the Lidoderm “framework” (ECF No. 232 (May 3,

2017) at 15) to elect whether to assert subjective beliefs about matters informed by attorney advice

(and thereby waive privilege). As the Lidoderm court explained, its framework is binding:

       Having forced defendants to choose between waiving attorney-client privilege and
       foregoing testimony by percipient and expert witnesses about their subjective
       motivations and beliefs, the defendants have made their elections and now must
       live with them.

Ex. 13, In re Lidoderm Antitrust Litig., Civil No. No. 14-md-02521-WHO (N.D. Cal. July 17,

2017) (ECF No. 795) (slip opinion) at 1.

       Second, Plaintiffs argued that an early election was necessary so that they would have time

to address in discovery those subjects for which Forest elected to assert its subjective beliefs:

       [I]f the Court rules that Forest’s assertions addressed herein would trigger a waiver,
       Plaintiffs would be amenable to the Lidoderm approach, which would enable Forest
       to abandon its defenses if it wanted -- provided that Forest produce such a list in 14
       days, which was the time frame used by the Lidoderm court and which would be
       appropriate here in light of the aggressive discovery schedule.

ECF No. 238 (May 8, 2017) at 10. The Court subsequently noted that the “schedule in this action

is constricted” and therefore ordered “that Forest disclose any subjective beliefs it will rely on in

its defense of this action within two weeks of the date of this order.” ECF No. 249 at 14 (May 19,

2017 Order). Thus, it was clear to the parties that Forest’s election was going to be binding and

that the parties could rely on it in conducting discovery.

       Finally, logic compels the conclusion that Forest’s own election is binding. The entire

purpose of the election was for Forest to finally decide which “subjective beliefs” it intended to

rely upon going into discovery. The election was meaningless if Forest was free to later modify it,

particularly after the close of discovery, without leave of Court.

               2.      Forest Cannot Withhold Evidence as Privileged During Discovery But
                       Then Introduce the Withheld Evidence at Trial

       An independent basis to preclude Forest from relying at trial on its subjective views of its
                                                 15
patent or the patent litigation is its refusal to disclose those views in discovery. The Second Circuit

long ago recognized that “[t]he basic purpose of the federal rules, particularly those concerning

discovery and disclosure, is to eliminate trial by ambush[.]” Ginns v. Towle, 361 F.2d 798, 801 (2d

Cir. 1966). But “trial by ambush” would be a regular practice if parties could withhold relevant

evidence in discovery but then offer it at trial. As set forth above, Forest repeatedly blocked

Plaintiffs from discovery relating to its beliefs on various subjects, most notably including its

subjective views of the merits of the ‘703 Patent and patent litigation. If Forest wanted to preserve

its ability to assert its subjective beliefs in defending this case, it was required to timely produce

all otherwise-privileged documents related to those beliefs to permit Plaintiffs the opportunity to

test the credibility of its assertions. In re Namenda Direct Purchaser Antitrust Litig., 2017 U.S.

Dist. LEXIS 76675, at *13 (S.D.N.Y. May 19, 2017) (when “attorney-client advice played a

significant role in formulating a party’s subjective beliefs on central issues in the case, the

adversaries are entitled to disclosure of the otherwise privileged material to test the credibility of

those subjective beliefs.”), quoting Lidoderm, 2016 U.S. Dist. LEXIS 105619, at *36; Regeneron

Pharm., Inc. v. Merus B.V., 144 F. Supp. 3d 530, 593-96 (S.D.N.Y. 2015) (where Regeneron

wanted to rely on its state of mind at trial, it “was obligated to have previously produced the

documents . . . that would have allowed Merus to test [its] various assertions.”).

       Courts routinely preclude litigants from offering at trial evidence that was withheld as

privileged during discovery:

       [I]t should be made clear to the Defendants . . . that they will be unable to withhold
       production of arguably privileged documents during discovery and thereafter
       appear at trial, waive the privilege and claim to the jury that they relied in good
       faith on the advice of counsel . . .

Guglielmo v. Kopald, No. 05-cv-7887 (CLB), 2007 U.S. Dist. LEXIS 46558, at *11-12 (S.D.N.Y.

June 26, 2007). See also United States v. 4003-4005 5th Ave., 55 F.3d 78, 84-85 (2d Cir. 1995) (in

                                                  16
the closely related Fifth Amendment context, explaining if privilege is invoked “to abuse or

obstruct the discovery process . . . particularly if the litigant’s request to waive comes only at the

‘eleventh hour’ and appears to be part of a manipulative, ‘cat-and-mouse approach’ to the

litigation, a trial court may be fully entitled, for example, to bar a litigant from testifying later

about matters previously hidden from discovery through an invocation of the privilege.”); Union

Pac. R. Co. v. Colony Nat’l Ins. Co., No. 8:13CV84, 2016 U.S. Dist. LEXIS 122701, at *11-12

(D. Neb. Sept. 9, 2016) (“[I]f Union Pacific continues to invoke privilege in response to Colony’s

discovery requests, Union Pacific will be barred from introducing any evidence of how its

attorneys evaluated the underlying claims at the time of settlement or how its attorneys perceived

Union Pacific’s liability at the time of the settlement.”).5

       Just last month, in another reverse-payment antitrust litigation concerning the drug

Androgel, the court barred the defendants from “introduc[ing] opinion testimony about the merits

of the underlying patent litigation where it has invoked attorney-client privilege or work product

privilege as to the bases for that opinion.” Ex. 14, Order, Fed. Trade Comm’n v. Actavis, Inc., No.

1:09-CV-955-TWT (N.D. Ga. Feb. 26, 2019) (ECF No. 855) at 1.

       Here, Forest understood very clearly that its election (via its Disclosure) was going to limit

the evidence it could present at trial. At no time did Forest approach Plaintiffs or seek leave of the


5
  See also UnitedHealth Grp. Inc. v. Columbia Cas. Co., 47 F. Supp. 3d 863, 875 (D. Minn. 2014),
aff’d sub nom. UnitedHealth Grp. Inc. v. Exec. Risk Specialty Ins. Co., 870 F.3d 856 (8th Cir.
2017) (“The first type of evidence—that is, evidence of how the insured or its attorneys evaluated
the claims at the time of settlement—is not available to United, as United repeatedly invoked the
attorney-client privilege and work-product doctrine to prevent the insurers from inquiring into
United’s (or its counsels’) subjective evaluations of AMA, Malchow, and the Settlement.”); id.
(“Needless to say, a party cannot use the attorney-client privilege or the work-product doctrine
both as a shield and as a sword. If United wanted to use evidence of its or its counsels’ settlement
evaluations as evidence in this case—which is what United would be doing were it to offer its or
its counsels’ out-of-court statements on that subject—then United had to allow the insurers to
inquire about those evaluations during discovery.”).

                                                  17
Court to amend its Disclosure to include the strength or weakness of its patents or patent litigation,

or the basis for the agreed entry date in its settlement agreements with the various generic

manufacturers, as subjective beliefs it would assert at trial. Nor did it produce any otherwise

privileged documents concerning those subjects. Instead, as noted above, Forest repeatedly

invoked privilege to withhold documents, deposition testimony and complete interrogatory

responses concerning its subjective views of the patent case. Notably, Dr. Ryan, Forest’s chief

patent counsel, was repeatedly instructed not to answer questions going to Forest’s subjective

beliefs about the patent merits. See supra at 5-6. Then, during the limited post-discovery

depositions of Messrs. Ryan and Solomon convened to address documents not relating to the patent

merits, Forest sandbagged Plaintiffs by gratuitously injecting its purported belief that it “had a very

strong [patent] case” while standing firm on its refusal to produce some or all of the 15,000

documents and other information touching on this same subject withheld on the basis of privilege

and its election. Forest’s attempted sand-bagging should not be countenanced.

        B.      Plaintiffs Would Suffer Undue Prejudice by an Eleventh-Hour Waiver

        In hindsight, Forest’s shifting pre- and post-discovery strategies concerning its subjective

patent views appears to have been a carefully-crafted plan to conduct an end-run around the

Court’s Order by (1) asserting privilege during discovery to avoid waiving privilege and scrutiny

over its purported subjective beliefs that it elected not to assert in its Disclosure but then (2) pulling

the rug out from under Plaintiffs by offering a bare bones statement of its subjective beliefs after

discovery was over without producing the relevant discovery that would have enabled Plaintiffs to

test its assertions.6 If this type of gamesmanship was tolerated by the courts, litigations would have



6
 To the extent Forest now contends it has abandoned its election, it would be improper for it to
continue to withhold documents as privileged in the ongoing End-Payor action.

                                                   18
to conduct discovery twice – once pursuant to the original election and a second time after a post-

discovery decision to rescind the election.

       During discovery, Plaintiffs detrimentally relied on Forest’s explicit Disclosure that it

would not assert subjective beliefs about the strength or weakness of its patents, and were deprived

of the otherwise-privileged documents Forest would have been required to produce that would

have permitted Plaintiffs to test those beliefs. Plaintiffs took discovery, prepared their pretrial

filings, and have built their case predicated on the election Forest made. Plaintiffs would be

severely prejudiced by any last-minute change now. A late waiver in contradiction of the

Disclosure would derail the schedule in this case as it heads toward trial, and/or turn the trial into

a circus. See Regeneron Pharm., Inc., 144 F. Supp. 3d at 594-95 (subjective views about patent

inadmissible at trial because to allow them would require “in fairness . . . a wholesale re-opening

of discovery,” including “a top-to-bottom re-review of the Regeneron privilege log . . . to be

followed by additional document production, fact depositions, and revised expert reports and

depositions,” which “is not a fair burden for Merus or the Court.”). Forest’s privilege log consists

of roughly 15,000 documents, more than a third of which potentially relate to subjective beliefs

withheld by Forest. See Ex. 10 (privilege log excerpts). It is simply late too reverse course.

V.     CONCLUSION

       For the foregoing reasons, Forest should be precluded from offering at trial any “subjective

beliefs” assertion it did not list on its June 2017 Disclosure.




                                                  19
Dated: March 14, 2019
                                           Respectfully Submitted:


                                           /s/ Dan Litvin

 David F. Sorensen                         Bruce E. Gerstein
 Daniel C. Simons                          Joseph Opper
 Berger & Montague, P.C.                   Kimberly M. Hennings
 1818 Market Street – Suite 3600           Dan Litvin
 Philadelphia, PA 19103                    Garwin Gerstein & Fisher LLP
 (215) 875-3000                            88 Pine Street, 10th Floor
 (215) 875-4604 (fax)                      New York, NY 10005
 dsorensen@bm.net                          Tel: (212) 398-0055
 dsimons@bm.net                            Fax: (212) 764-6620
                                           bgerstein@garwingerstein.com
                                           jopper@garwingerstein.com
                                           khennings@garwingerstein.com
                                           dlitvin@garwingerstein.com

 Peter Kohn                                David C. Raphael, Jr.
 Joseph T. Lukens                          Erin R. Leger
 Faruqi & Faruqi, LLP                      Smith Segura & Raphael, LLP
 1617 John F Kennedy Blvd. – Suite 1550    3600 Jackson Street, Suite 111
 Philadelphia, PA 19103                    Alexandria, LA 71303
 (215) 277-5770                            Tel: (318) 445-4480
 (215) 277-5771 (fax)                      Fax: (318) 487-1741
 pkohn@faruqilaw.com                       draphael@ssrllp.com
 jlukens@faruqilaw.com

                                           Stuart E. Des Roches
                                           Andrew W. Kelly
                                           Odom & Des Roches, LLC
                                           650 Poydras Street, Suite 2020
                                           New Orleans, LA 70130
                                           Tel: (504) 522-0077
                                           Fax: (504) 522-0078
                                           stuart@odrlaw.com

                                           Russ Chorush
                                           Miranda Jones
                                           Heim Payne & Chorush, LLP
                                           1111 Bagby, Suite 2100
                                           Houston, TX 77002
                                           Tel: (713) 221-2000
                                           Fax: (713) 221-2021

                                          20
                         rchorush@hpcllp.com

Counsel for the Direct Purchaser Class Plaintiffs




                       21
                              CERTIFICATE OF SERVICE

      I hereby certify that on March 14, 2019, I electronically filed the above by CM/ECF

system.

                                                  Respectfully submitted

                                                  /s/ Dan Litvin

                                                  Dan Litvin




                                             22
